Francis Eabadie vs Gabriel Richard Lewis Beaujait Charles Rivard, and Antoine Hequindre
Territory of Michigan Supreme Court to wit
And the said Francis Labadie, Plaintiff, as to the pleas of the said Gabriel Richard, Lewis Beaufait, Charles Rivard, whose death before return of process and before Rule day, has been suggested of record and Antoine Dequindre, defendants, by them firstly and secondly above pleaded and whereof they have put themselves upon the Country, doth the like.
And the said Plaintiff, as to the said pleas of the said Defendants by them thirdly and fourthly above pleaded saith that he the said Plaintiff, by reason of any thing by them in those two pleas alledged, ought not to be barred from having and maintaining his said action thereof against them, because he saith that, contrary to the said condition of the said writing obligatory and to the force and effect thereof, the said Gabriel Richard, after the making of the said writing obligatory and the said Condition thereof by the said defendants to the said Plaintiff, to wit on the first day of March A.D. one thousand eight hundred and twenty five, did wilfully and voluntarily escape from the prison in and for the County of Wayne aforesaid as the limits thereof were fixed and established, and did go out of, and beyond the bounds thereof, and this he is ready to verify; Wherefore he prays Judgment, and his damages, by reason &c of said Condition of said writing obligatory to be adjudged to him & for his costs.
And the said Plaintiff as to the said plea of the said defendants by them fifthly above pleaded, saith that he the said Plaintiff, by reason of any thing by them in that plea alledged, ought not to be barred from having and maintaining his said action thereof against them, because protesting that the said plea and the matter therein contained are not sufficient in law to bar the said Plaintiff from having and maintaining his said action thereof against them for replication in this behalf the said Plaintiff saith, that the said writing obligatory and the said Condition in his said declaration mentioned, was made and sealed by the said defendants to him the said plaintiff and to no other person, and that after the making of the said writing obligatory and the Condition thereof by the said defendants to the said Plaintiff, to wit on the first day of march A.D. One thousand eight hundred and twenty five the said Gabriel Richard, did wilfully and voluntarily escape from and go'out of, and beyond the prison in and for the County of Wayne aforesaid as the limits thereof were fixed and established; without this that the said Gabriel Richard, after the said first day of March and before the Commencement of this suit, towit *469on the second day of April A.D. One thousand eight hundred and twenty five, did voluntarily return within the limits of the said prison in and for said County of Wayne aforesaid, and has ever since remained and continued in all respects a true and faithful prisoner within the limits aforesaid according to the true intent and meaning force and effect of said writing obligatory and the said Condition in manner and form as the said defendants in said plea have alledged; and this he is ready to verify; Wherefore &c his debt aforesaid, together with his damages by reason &c may be adjudged to him, and for his costs.
And the said Plaintiff, as to the said plea of the said defendants by them sixthly above pleaded, saith that he the said Plaintiff, by reason of any thing by the said defendants in that plea alledged, ought not to be barred from having and maintaining his said action thereof against them, because protesting that the said plea and the matter them contained are not sufficient in law to bar the said Plaintiff from having and maintaing his said action against them, for replication in this behalf saith that the said writing obligatory in his said declaration mentioned, was made and sealed and delivered by the said defendants to the said Plaintiff in conformity to and pursuance of the act entitled “an act regulating prison bounds” made adopted and published at the City of Detroit the first day of December A.D. One thousand eight hundred and twenty One; and in conformity to and in pursuance of the act, entitled “an Act to extend the prison limits” made adopted and published at the City of Detroit the eighteenth day of November A.D. One thousand eight hundred and twenty two; both of which said acts were the public statutes of the Territory of Michigan and at the time of making said writing obligatory in said declaration mentioned to wit on the twelfth day of October A.D. One thousand eight hundred and twenty four, were in full force and not repealed; Without this, there was not at the time of making said writing obligatory, to wit on the twelfth day of October A.D. one thousand eight hundred and twenty four, any Statute of said Territory that fixed and established the limits of the prison in and for the County of Wayne, aforesaid and that the Sheriff took the said Bond or writing obligatory in the said declaration mentioned of the said defendants under colour of his office as Sheriff of said County of Wayne and not otherwise; in manner and form &c. and this he is ready to verify;— Wherefore &c and his debt aforesaid and his damages by reason &c to be adjudged to him &c.
And the said Plaintiff, as to the said plea of the said defendants by them seventhly above pleaded saith that he the said plaintiff, by reason of any thing by them in that plea alledged, ought not to be barred from having and maintaining his said action thereof against them because, protesting that the said plea and the matter therein contained are not sufficient in law to bar the said Plaintiff from having and maintaining his said action against them, for replication in this behalf the said Plaintiff saith that after the making of said writing obligatory and the condition thereof by the said defendants to the said Plaintiff in the said Plaintiff’s declaration mentioned, and before the said Session of the said Congress, towit on the fifth day of November A D One thousand eight hundred and twenty four the said Gabriel Richard contrary to the Condition of said writing obligatory, did voluntarily and wilfully escape from & go out of said prison in & for the County of Wayne aforesaid and the limits thereof as the Same were fixed and established, and this he is ready to verify. Wherefore &c Judgment and his damages by reason &c to be adjudged to him &c
And the said plaintiff, as to the said plea of the said defendants by them Eighthly above pleaded, says that he the said plaintiff, by reason of any thing by the said *470defendants in that plea alledged, ought to be barred from having and maintaining his said action thereof against them because, protesting that the said plea and the matter therin contained are insufficient in law to bar the said plaintiff from having and maintaining his said action against them, the said Plaintiff, for replication in this behalf saith that the said writing obligatory and the said condition in the said Plaintiff’s declaration mentioned, was given to the plaintiff by the defendants, in conformity to and in pursuance of an Act entitled “an Act for regulating prison bounds” made adopted and published at the City of Detroit on the first day of December One thousand eight hundred and twenty One, and also of an act entitled “An Act to extend the prison limits” made adopted and published at the City of Detroit on the eighteenth day of November, One thousand eight hundred and twenty two, both of which said acts, at the time of the making of said writing obligatory and the said condition by the said Defendants to the said Plaintiff towit on the said twelfth day of October A.D. One thousand eight hundred and twenty four, were the public Statutes of the Territory of Michigan in force, and after the making of said writing obligatory, and said condition in the Plaintiff’s declaration mentioned, by the said defendants to the said plaintiff in conformity to and in pursuance of said Acts to wit on the fifth day of November, A D. one thousand eight Hundred & twenty four the said Gabriel Richard, contrary to the said condition of the said writing obligatory, and the true intent and meaning force & effect of said Condition of said writing obligatory, made as aforesaid, did wilfully knowingly and voluntarily escape from said prison in & for the County of Wayne aforesaid, and did pass over and beyond the limits of said prison as the same were fixed and established by the Statutes aforesaid; Without this that the said writing obligatory was made and delivered to said Austin E. Wing, Sheriff and Jailor of the prison in and for the County of Wayne aforesaid for the purpose of releasing the Said Gabriel Richard from close Custody within the walls of said prison that he might thereby be in a a condition to perform the duty the said Gabriel Richard, as delegate of the good people of the Territory of Michigan Owed to the good people of the United States and of said Territory by taking his seat in, and attending as said delegate at the Session of Congress of the United States to be held in the following month of December of the said Year One thousand eight hundred and twenty four, and that the said Gabriel Richard, in compliance with his duty as delegate as aforesaid, did within a reasonable time before the Session of Congress of the Year One Thousand eight hundred and twenty four, go with due diligince to said Congress from the city of Detroit to the City of Washington, and after the close of said Session within a reasonable time did voluntarily return within said limits of the prison in and for the County aforesaid and has ever since remained a true and faithful prisoner in manner and form as the said defendants have above in said plea alledged, and this the said Plaintiff is ready to verify; Wherefore &c and his debt aforesaid and his damages by reason &c may be adjudged to him & for his costs
And the said Francis Labadie, Plaintiff in his stead and place puts, as his at-tornies,
Larned and Torrey
and
B. F. H. WlTHERELL
I hereby assent to the filing of the pleas in this case on or before the 20th May 1826. as within the Rule for pleading— A. G. Whitney Defts Atty